DETAILED ACTION
	Claims 1, 5-15, 17-20, 22, 26, and 27 are pending. Claim 1 has been amended, claims 2-4, 16, 21, and 23 were previously canceled, and claims 24 and 25 are newly canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “wherein XS is F”. However, claim 1 recites “XS is CF3 or OCF3”. Applicant may cancel the claim(s), amend the claim(s) to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-15, 17-20, 22, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 9,512,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are directed to liquid-crystalline media comprising a difluorodibenzothiophene ring. The liquid-crystalline medium of ‘102 comprising at least one compound of formula I when defined as: R1 and R2 are alkyl or alkoxy radicals having 1 to 15 C atoms in which one or more CH2 groups are optionally replaced by –CH=CH- and one or more H atoms are optionally replaced by halogen, m is 0, and n is 0. When R1 and R2 are alkyl or alkoxy radicals having 1 to 15 C atoms in which one or more CH2 groups are optionally replaced by –CH=CH- and one or more H atoms are replaced by halogen it encompasses formula S-2 of instant claims 1 and 15 when RS1 is an alkyl or alkoxy .
Claims 1, 5-15, 17-20, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10,017,695. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are directed to liquid-crystalline media comprising a difluorodibenzothiophene ring. The liquid-crystalline medium of ‘695 comprising at least one compound of formula I when defined as: R is an alkyl or alkoxy radical having 1 to 15 C atoms in which one or more CH2 groups are optionally replaced by –CH=CH- and one or more H atoms are optionally replaced by halogen, m is 0 or 1, A is 1,4-phenylene in which one H atom is optionally replaced by L which denotes F, trans-1,4-cyclohexylene or 1,4-
    PNG
    media_image1.png
    62
    307
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    77
    99
    media_image2.png
    Greyscale
, and A11 is 
    PNG
    media_image3.png
    99
    173
    media_image3.png
    Greyscale
.The electro-optical display element in claim 10 of ‘695 encompasses the electro-optical display of instant claims 10-13. Both the instant claims and patent claims recite open claim language “comprises”; therefore, it would have been obvious that the liquid-crystalline medium of the patented claims can have any dielectric anisotropy such as 0.5 or more as instantly claimed and any rotational viscosity such as 350 mPa•s or less as instantly claimed, all defined groups are inclusive of the claimed invention, and that additional compounds may be included in the patented composition such as those recited in the instant claims.
Claims 1, 5-15, 17-20, 22, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 17, 19, 20, and 22-27 of copending Application No. 15/304,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the co-pending claims are directed to liquid-crystalline media comprising a difluorodibenzothiophene ring. The liquid-crystalline medium of ‘980 comprising at least one compound of formulae ST and at least one compound of formula I when defined as: R1 and R1* are alkyl or alkoxy radicals having 1 to 15 C atoms in which one or more CH2 groups are optionally replaced by –CH=CH- and one or more H atoms are optionally replaced by halogen, L1 and L2 are F, and X is -S- encompasses formula S-2 of instant claims 1, 15, 26, and 27 when RS1 is an alkyl or alkoxy having 1 to 7 C atoms or alkenyl having 2 to 7 C atoms and XS is CF3 or OCF3 and also encompasses formula S-1 of instant claims 26 and 27 when RS1 and 
    PNG
    media_image4.png
    41
    89
    media_image4.png
    Greyscale
, and R62 and R72 are unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms. Formula IIB of ‘980 when defined as: R2B is alkyl or alkenyl having up to 15 C atoms where one CH2 group may be replaced by –O-, q is 0 or 1, Z2 is a single bond, Z2’ is a single bond, -COO-, -CH2O-, -CF2O- , or –CH2CH2-, L3 and L4 are F, and v is 1 to 6 encompasses formulas IX, VII, and VIII of instant claims 6 and 18 when R91, R81, and R71 are unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms or an unsubstituted alkenyl or alkenyloxy radical having 2 to 7 C atoms, p is 0 or 1, o is 0 or 1, A9 and A8 are 
    PNG
    media_image5.png
    59
    347
    media_image5.png
    Greyscale
, Z8 is –(C=O)-O, -CH2-O-, -CF2-O- or –CH2-CH2-, and R92, R82, and R72 are unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms. Formula IIC of ‘980 when defined as: R2C is alkyl or alkenyl having up to 15 C atoms where one CH2 group may be replaced by –O-, L3 and L4 are F, and v is 1 to 6 encompasses formula IX of instant claims 6 and 18 when R91 is unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms or an unsubstituted alkenyl or alkenyloxy radical having 2 to 7 C atoms, p is 0, q is 1, and R92 is unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms. Formula III of ‘980 when defined as: R31 and 
    PNG
    media_image6.png
    83
    290
    media_image6.png
    Greyscale
 encompasses formula IV of instant claim when R41 and R42 are alkyl or alkoxy having 1 to 7 C atoms or alkoxyalkyl having 2 to 7 C atoms, p is 0, Z42 is a single bond, and A42 is 
    PNG
    media_image7.png
    50
    104
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    56
    231
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    62
    111
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    57
    95
    media_image10.png
    Greyscale
. Formulas BF-1 and BF-2 of ‘980 when defined as: R1 and R2 are alkyl or alkenyl radical having up to 15 C atoms which is unsubstituted or monosubstituted by halogen (F) and where one CH2 group may be replaced by –O-, c is 0,1 or 2, and d is 1 or 2 encompasses formula I of instant claims 7, 17, and 19 when R11 and R12 are alkyl, alkoxy, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms or alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms, n is 0 or 1, A12 is 
    PNG
    media_image11.png
    49
    103
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    51
    109
    media_image12.png
    Greyscale
 respectively, and A11 is 
    PNG
    media_image13.png
    95
    177
    media_image13.png
    Greyscale
. The electro-optical display element in claims 19 and 20 of ‘980 encompasses the electro-optical display of instant claims 10-13. Both the instant claims and co-pending claims recite open claim language “comprises”; therefore, it would have been obvious that the liquid-crystalline medium of the patented claims can have any dielectric anisotropy such as 0.5 or more as instantly claimed and any rotational viscosity such as 350 mPa•s or less as instantly claimed, all defined groups .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10-12, 14, 15, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2004/0124399) as evidenced by Bartmann et al. (DE19531165). U.S. 5,589,102 is being used as the English translation.


    PNG
    media_image14.png
    139
    423
    media_image14.png
    Greyscale
[0023] wherein R1 and R2 are the same or different, such as R1 can be a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and R2 can be a straight-chain alkyl radical having 1 carbon atom or 2 carbon atoms in which one CH2 group is replaced by –O- in which one or more hydrogen atoms may be replaced by F (i.e. CF3 and/or OCF3) or R1 and R2 can both be a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O-, m and n are 0, X is S, and Y is F [0025-0036]. When R1 is a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and R2 is a straight-chain alkyl radical having 1 carbon atom or 2 carbon atoms in which one CH2 group is replaced by –O- in which one or more hydrogen atoms is replaced by F (i.e. CF3 and/or OCF3) it is equivalent to formula S-2 of instant claims 1 and 15 when RS1 is an alkyl having 1 C atom and XS is CF3 or claims 26 and 27 when RS1 and RS2 are alkyl or alkoxy having 1 to 7 C atoms or alkenyl or alkenyloxy having 2 to 7 C atoms. Schmidt et al. also teaches the preparation of the alkyl-, alkenyl- or alkoxy-substituted are known to those skilled in the art [0068]. Although Schmidt et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound through routine experimentation with a reasonable expectation of success because Schmidt teaches variables equally suitable for the sought invention. Further, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In addition, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes may produce better results.” In the instant case, Schmidt et al. teaches X is selected from a small group such that one of ordinary skill in the art would claim 8). The above is a mixture, therefore the process of mixing said compounds is taught (claim 14). Schmidt et al. teaches further components of liquid-crystal mixtures which comprise compounds of the formula (I) according to the invention are preferably selected from the known compounds having smectic and/or nematic and/or cholesteric phases.  Mixture components suitable for this purpose are listed in particular in WO 00/36054, WO 97/04039, DE-A-195 31 165 and EP-A-0 893 424, which are explicitly incorporated herein by way of reference [0054] wherein DE-A-195 31 165, also filed as U.S. 5,589,102 (Bartmann), is directed to nematic liquid-crystalline media having positive dielectric anisotropy such as the following mixture in Example A:

    PNG
    media_image15.png
    320
    487
    media_image15.png
    Greyscale
[col 35] which has a dielectric anisotropy of +5.62. The last compound shown is equivalent to formula II of instant claim 1 when R2 is an alkyl having 3 C atoms, m is 1, A21 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
, A22 is 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, L21 is F, L22 is H, and X2 is halogen (F). Compounds CCP-20CF3, CCP-30CF3, CCP-40CF3, and CCP-50CF3 are equivalent to formula IV of instant claim 5 when R41 is an alkyl having 2, 3, 4, or 5 C atoms respectively, p is 1, Z41 is a single bond, A41 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
, Z42 is a single bond, A42 is 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, and R42 is a fluorinated alkoxy having 1 C atom. Therefore, the liquid crystal medium of the instant claims is obvious over Schmidt as evidenced by Bartmann through incorporation by reference.

With regard to claim 22, the composition of Schmidt as evidenced by Bartmann is the same as instantly claimed, therefore it is expected to have a rotational viscosity of 350 mPa•s or less, absent any evidence to the contrary.
Claims 6, 7, 9, 11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2004/0124399) as evidenced by Bartmann et al. (DE19531165) as applied to claim 1 above, and further in view of Haensel et al. (U.S. 2013/0207038).
With regard to claims 6, 7, and 17-20, Schmidt as evidenced by Bartmann teach the liquid-crystal mixture comprises at least one compound of formula (I) (Applicant’s S-1, S-2, and I) preferably in an amount of 1 to 40% by weight [0055] (claim 20) such as compound 3-butoxy-4,6-difluoro-7-(trans-4-n-pentylcyclohexyl)dibenzofuran in Example 21 [0088] which is equivalent to formula I of instant claims 7, 17, and 19 when R11 is an alkoxy having 4 C atoms, n is 1, A12 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
, A11 is 
    PNG
    media_image18.png
    105
    202
    media_image18.png
    Greyscale
, and R12 is an alkyl having 5 C atoms. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072. In the instant case, it would claim 20. Schmidt as evidenced by Bartmann teach a liquid crystal composition having positive dielectric anisotropy but do not teach the medium comprises a compound of formulae VI to IX.
However, Haensel et al. teaches a liquid-crystalline medium having positive dielectric anisotropy comprising one or more compounds of formula IA and at least one compound selected from the group of compounds of formula IIA, IIB and IIC [0031] wherein formulae IIA, IIB, and IIC are the following:

    PNG
    media_image19.png
    304
    361
    media_image19.png
    Greyscale
[0031] wherein R2V, R2B, and R2C are alkyl radicals having up to 7 C atoms, p is 0, 1, or 2, q is 0 or 1, B is 
    PNG
    media_image20.png
    57
    120
    media_image20.png
    Greyscale
, Z2 is claims 6, 18, and 19 when R61-R91 are unsubstituted alkyl radicals having 1 to 6 C atoms and R62-R92 are unsubstituted alkyl or alkoxy radicals having 1 to 6 C atoms, l is 0 or 1, A7 and A8 are 
    PNG
    media_image20.png
    57
    120
    media_image20.png
    Greyscale
 or 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, Z8 is –CH2O-, p is 0, and q is 1. Haensel et al. also teaches the proportions of compounds of the formulae IIA, IIB and/or IIC in the mixture as a whole is preferably 3-40% by weight [0062] (claim 20). Haensel et al. further teaches that it has now been found that the LC mixtures having positive dielectric anisotropy (+Δε) can be improved if the LC media additionally contain one or more compounds selected from the compounds of the formula IIA, IIB and IIC having negative values for the dielectric anisotropy (-Δε). The mixtures according to the invention have a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 and thus are suitable for all kind of applications in the TN, IPS, FFS and VA modes, especially in the FFS mode [0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal medium of Schmidt as evidenced by Bartmann in order to achieve a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 and thus are suitable for all kind of applications.
With regard to claim 9, Haensel et al. teaches the dielectrics may also comprise further additives known to the person skilled in the art, for example, 0-15% of chiral dopants can be added [0207].

However, Haensel et al. teaches fringe-field switching (FFS) mode is especially interesting for the small and medium size displays for the use in tablet and smart phone displays. The reason why the FFS mode is widely adapted for smart and medium size displays is the wide viewing angle, the high transmittance the low operating characteristics compared to the well-known modes of the prior art. LC mixtures of the prior art are characterized in that they consist of compounds with positive dielectric anisotropy and optionally of neutral compounds [0028]. Furthermore, Haensel et al. teaches the mixtures are suitable for all kind of applications in the TN, IPS, FFS and VA modes, especially in the FFS mode [0029]. It should also be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mixture of Schmidt et al. in other types of displays such as FFS because Haensel et al. teaches mixtures having positive dielectric anisotropy are suitable for FFS displays which are known to have a wide viewing angle, high transmittance and low operating characteristics and because it is known to use mixtures in both IPS and FFS displays.
With regard to claim 13, Haensel et al. teaches that mixtures containing the compounds of the formulae IA and at least one compound of the formula IIA, IIB or IIC 
Response to Arguments
Due to the amendment filed March 30, 2021 of instant claim 1 and cancelation of claim 24, the 103 rejections over Schmidt further in view of Lietzau, Lietzau in view of Haensel, and Lietzau in view of Haensel further in view of Schmidt have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1 and cancelation of claim 24.
Applicant's arguments regarding the 103 rejection over Schmidt have been fully considered but they are not persuasive. The majority of Applicants’ arguments are from the response filed October 28, 2020 which were addressed in the Final Office Action by the Examiner. Thus, the Examiners’ previous responses are maintained for reasons of record and only the newly recited arguments are addressed herein. Applicant argues merely because the cited prior art are in the broad class of liquid crystal technology would not suggest to one of ordinary skill in the art taking any component from any of these references and combining them with any other component from any of the other references. Schmidt is directed to the field of TN, STN, AM-TN, AM-IPS, AM-MVA but totally silent about FFS using dielectrically positive liquid crystals which is the subject of the present application. Schmidt is also silent about the beneficial effects of a high dielectric ratio desired for the compositions of the invention.
The Examiner would like to note that claim 1 is directed to a liquid-crystalline medium, not a device. Therefore, Schmidt is not required to teach an FFS device. While claim 11 is directed to an electro-optical display or component, it may be based on the or FFS mode. As indicated by Applicant and noted in the rejection, Schmidt teaches the liquid crystal mixtures are suitable for IPS-LCD [0053]. Therefore, the teachings of Schmidt are obvious over the instant claims and the rejection is maintained. Regarding Applicant’s so-called beneficial effects, the Examiner would also like to note that the prior art is not required to seek the same beneficial properties as the instant application. Instead, the prior art is only required to teach the claimed subject matter and any motivation needed to achieved it. In the instant case, Schmidt teaches compounds of formula (I) having variables considered equally suitable for the sought invention.
Applicant also argues Bartmann discloses compounds useful for displays based on TN, guest-host, deformation, or dynamic scattering effects. Like Schmidt, Bartmann is also totally silent about the FFS effect using dielectrically positive liquid crystals as well as the ε┴/εav ratio.
The Examiner would like to note that Bartmann is merely used as evidenced by for the additional liquid crystal compounds suitable for the mixtures of Schmidt as their teachings are incorporated by reference. Since Schmidt teaches its mixtures are suitable for IPS displays, one of ordinary skill in the art would expect the compounds of Bartmann to also be suitable for IPS displays. Thus, the instantly claimed limitations have been met. The Examiner would also like to reiterate that claim 1 is directed to a medium, not a display/device. Additionally, Bartmann is not required to teach the ε┴/εav ratio as it is being incorporated within the teachings of Schmidt and not “in view of”.
Applicant further argues Haensel is directed to compositions useful for shutter glasses and 3D applications using media displaying MLC, FFS, IPS, TN, positive VA or ┴/εav ratios but instead is cited in Applicants’ specification as relating to media having a severe disadvantage of requiring higher operation voltage than displays using dielectrically positive liquid crystals and having a dielectric ratio that is relatively small. One of ordinary skill in the art would not have been motivated to combine the components from the media of Haensel in the media of Schmidt or Bartmann. There would also be no motivation to refer to Haensel with any expectation of improving or charactering the mixtures of Schmidt or Bartmann. Haensel relates to a newer and very different technology than these other references based on different effects with different desired properties.
The Examiner would like to note the compounds of Haensel are well known and used in old technology, not just shutter glasses. Additionally, the teachings of Haensel are used for dependent claims and not for compounds of formula S-2 together with formula II and/or III which are the compounds associated with the “beneficial” dielectric ratio relied upon by Applicant. Furthermore, the specification does not make clear what is to be considered “beneficial” ε┴/εav ratios since the comparative example 1, 2, and 3 provide ratios of 0.85, 0.78, and 0.50 respectively which lie within the range of values for the 14 examples (all other examples of the original 53 no longer read on claim 1). Specifically, the ε┴/εav ratios for the example mixtures (that read on claim 1) range from 0.34 to 1.34. Therefore, it is unclear what Applicant considers to be “beneficial”. It should also be noted that is no data within the disclosure of Haensel to support Applicant’s claims of “inferior” ε┴/εav ratio since none of the mixtures recited provide a value for εav. Nevertheless, the motivation used in the rejection to combine the 
Applicant also emphasizes and urges reconsideration of the data showing advantageous properties. The allegation in the Office Action that the arguments for advantageous properties “cannot be associated with actual results” is strongly objected to. Clearly there are actual results from the examples in the specification and the Office Action even refers to these examples. The Office Action only considers the data as a grouping showing overlapping ranges of properties but this is not a proper way one of ordinary skill in the art would consider the data. Further, the examples from Applicants’ specification which are no longer within the claimed scope do not become prior art. It is not proper to compare Applicants’ own examples based on whether they are within or outside the current claim scope. One of ordinary skill in the art would compare Example 3 of the invention with Comparative Example 2 representing the prior art. This comparison demonstrates a clear advantage for the Example 3 in terms of a lower γ1/k11 ratio and a good transmission in an FFS display.
The Examiner would like to note that the actual quote from the previous Office Action is “cannot be associated with the actual results” which makes a big difference. The Examiner acknowledges the example compositions recited in the specification. The 
Applicant further argues the Examiner’s position regarding inherency for claim 22. The references absolutely do not teach an actual composition having all of the components required for the claimed invention. Thus, there is no composition providing a basis for the allegation of inherency. The position taken in the Office Action would mean it would never be possible to prove nonobviousness of a selection invention within a genus based on showing of advantageous and unexpected properties. This is clearly contrary to the established law as the law absolutely requires consideration of secondary considerations such as unexpected results.
The Examiner acknowledges that Schmidt does not teach a specific example of a composition comprising Applicant’s claimed formulae, otherwise the rejection would have been a 102 not a 103. However, the recitation in claim 22 regarding the rotational viscosity of the composition is simply an inherent property of the composition. Therefore, any composition comprising said compounds, pieced together or explicitly combined, would be expected to have said claimed property. The burden falls on Applicant to prove otherwise.

The Examiner respectfully disagrees. Claim 10 of ‘102 and claim 9 of ‘695 require liquid crystal media comprising at least two compounds, one of which is Applicant’s instantly claimed formula S-2. Therefore, the second compound may be any other compound including those recited in each disclosure of ‘102 and ‘695 such as the instantly claimed formula II and/or III. It is clear that Applicant is attempting to extend their rights to the patented inventions of ‘102 and ‘695.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722